Case 1:19-cv-20803-RNS Document 12 Entered on FLSD Docket 04/16/2019 Page 1 of 1

ELEVENTH C|RCU|T TRANSCR|PT |NFORMATlON FORM

PART I. TR_ANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court of A ppeals Clerk within 14 days of the filing of the notice of
appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.

 

Shor; Case Sty;e; Christian Torres vs Camival Corporalion
District Court No.: 1119‘°V'29803'RN3 Date Notice of Appeal Filed: 4/15/2°19 Court of Appeais No.:
(lfAvailable)
CHOOSE ONE: § No hearing |:l No transcript is required for appeal purposes l:l A§l necessary transcript(s) on file
ij I AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGSZ

 

Check appropriate box(es) and provide all inj?)rmatton requested:
HEARING DA'I`E(S] JUDGE/MAGISTRATE COURT REPOR’I`ER NAME(S)

|:| Pre-Trial Proceedings
l:l Trial

Cl Sentence

U Plea

l:l Other
METHOD OF PAYMENT:

l] I CERT!FY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
ARRANGEMENTS Wl'l`H THE COURT REPORTER(S) FOR PAYING 'I`HE COST OF THE TRANSCRIPT.

l:l CR§MINAL JUSTICE ACT. Attached for submission to District Judge/Magistrate is my completed CJA Form 24 requesting authorization
for government payment oftranscript. [A transcript ofthe following proceedings will be provided ONLY li-` SPECIFICALLY AU'i`HORIZED
in Item 13 on CJA Fonn 241 Voir Dire; Opening and C|osing Statements ofProsecution and Defense; Prosecution Rebuttal; .iury lnstruetions.]

Orde¥ing Counse|/Party: Wiliiam E. Rumer, Esquire

 

 

Name ofFirm; Oellecker Wilson King McKenna Ruffier & Sos
Street Address/P.O. Box: 719 Vassar Sfr€@i
ciry/srare/zip Code: O"and°- F¥Orida 32804 rhone No_; (407) 244-3000

 

l certijj) that ] have completed and f led PARTI with the District Ccurt Cierk and the Court of Appeals Clerk, sent a copy to the appropriate Court

Reporter(s) if ordering a transcript and %
DATE 4/16/2019 slGNED / Auomey for plainva

PART II. COURT REPORTER A/ckNowLEl)GMENT

Court Repon‘er to complete and file with the Dtstrict Court Clerk within 14 days of receipt The Court Reporter shall send a copy to
the Court of A ppeals Clerk and to all parties.

Date Transcript Order received:

[:] Satisfactory arrangements for paying the cost of the transcript were completed on:

[J Satisfactory arrangements for paying the cost of the transcript have not been made.

No. of hearing days: Estimated no. of transcript pages: Estimated filing datc:

DATE: SIGNED: Phone No.:

NOTE: The transcript is due to be filed within 30 days of the date satisfactory arrangements for paying the cost of the
transcript were completed unless the Couxt Reporter obtains an extension of time to file the transcript

 

 

 

PART III. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT
Court Reporter to complete and file with the District Court Clerk on date of filing transcript in District Court. lite Court
Reporter shall send a copy to the Court of A ppeals Clerk on the same date.

 

This is to certify that the transcript has been completed and filed with the district court on (date):

 

Actual No. of Volumes and Hearing Dates:

Date: Signature of Court Reporter:

 

Rev. 11/13

